



Exhibit 10.127


EXECUTION VERSION
SECOND AMENDMENT TO PRIVATE PLACEMENT AGREEMENT
THIS SECOND AMENDMENT TO THE PRIVATE PLACEMENT AGREEMENT (this “Amendment”), is
made and entered into as February 8, 2017, by and among Peabody Energy
Corporation, a Delaware corporation (the “Company”) on behalf of itself and each
of its direct and indirect debtor subsidiaries (each a “Debtor” and,
collectively, the “Debtors” and, together with their non-Debtor affiliates, the
“Company Group”) on the one hand, and each Noteholder Co-Proponent (as defined
in the Private Placement Agreement (as defined below)) that is a Party hereto,
on the other hand. The Company and each Noteholder Co-Proponent is referred to
herein, individually, as a “Party” and, collectively, as the “Parties”.
RECITALS:
WHEREAS, the Company and the Private Placement Parties have executed that
certain Private Placement Agreement, dated December 22, 2016 (the “Private
Placement Agreement”);
WHEREAS certain schedules appended to the Private Placement Agreement, the
Backstop Commitment Agreement, and the Plan Support Agreement erroneously refer
to "Boston Patriot Summer St. L.P." instead of correctly referring to "Boston
Patriot Summer St. L.L.C.";
WHEREAS, the Company and the Parties have executed that certain Amendment to the
Private Placement Agreement, dated December 28, 2016; and
WHEREAS, the Parties desire to amend certain provisions of the Private Placement
Agreement pursuant to the terms hereof.
NOW, THEREFORE, in consideration of the forgoing recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:
1.AMENDMENT TO SECTION 2.2. Section 2.2 is struck in its entirety and replaced
with the following:
Section 2.2.      The Private Placement Commitment. On and subject to the terms
and conditions hereof, including entry of the PPA and BCA Approval Order and the
Confirmation Order, each Private Placement Party agrees, severally and not
jointly, to purchase, and the Reorganized Company agrees to sell to such Private
Placement Party, on the Closing Date for the applicable aggregate Per Share
Purchase Price, the number of Private Placement Shares equal to (a) such Private
Placement Party’s Private Placement Percentage multiplied by (b) the aggregate
number of Private Placement Shares (provided, (i) 22.5% of the Private Placement
Shares shall be purchased solely by the Initial Private Placement Parties, in
accordance with the Pro Rata Split, on a pro rata basis based upon the Initial
Private Placement Parties’ Claim amounts as set forth on the Initial Private
Placement Schedule, (ii) 5% of the Private Placement Shares shall be purchased
by the Initial Private Placement Parties and the Phase Two Private Placement
Parties (a) with respect to the Initial Private Placement Parties, (x) according
to the




KE 45091876.3



--------------------------------------------------------------------------------




Pro Rata Split and (y) based on, and calculated using, the Claim amounts set
forth in the Initial Private Placement Commitment Schedule and (b) with respect
to the Phase Two Private Placement Parties, (x) according to the Pro Rata Split
and (y) based on, and calculated using, the Phase Two Party Claim Amount, and
(iii) the remaining 72.5% shall be purchased by all Private Placement Parties in
accordance with their respective Private Placement Percentages) (such obligation
to purchase, the “Private Placement Commitment”), rounded among the Private
Placement Parties solely to avoid fractional shares as the Requisite Consenting
Noteholders may determine (provided that in no event shall such rounding reduce
the aggregate commitment of any Private Placement Party). Any Defaulting Private
Placement Party shall be liable to each non-Defaulting Private Placement Party,
the Company and the Reorganized Company as a result of any breach of its
obligations hereunder.


2.AMENDMENT TO SCHEDULE 1. Any and all references to "Boston Patriot Summer St.
L.P." in Schedule 1 shall be replaced with “Boston Patriot Summer St. L.L.C.”


3.EFFECT ON THE PRIVATE PLACEMENT AGREEMENT. Except as expressly set forth in
this Amendment, this Amendment shall not constitute an amendment or waiver of
any other provisions of the Private Placement Agreement. The Private Placement
Agreement as specifically modified by this Amendment is, and shall continue to
be, in full force and effect and is hereby in all respects ratified and
confirmed. Each reference in the Private Placement Agreement to “this
Agreement,” “herein”, “hereunder,” “hereof” or words of like import referring to
the Private Placement Agreement shall mean and be a reference to the Private
Placement as modified by this Amendment.


4.DEFINED TERMS. Capitalized terms used but not otherwise defined herein shall
have the meaning ascribed to them in the Private Placement Agreement.


5.INCORPORATED PROVISIONS. Section 10.2, Section 10.4, Section 10.5 and Section
10.6 of the Private Placement Agreement are hereby incorporated by reference
herein mutatis mutandis.




[Signature Page Follows]


                        2
KE 45091876.3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
executed this Amendment as of the date first mentioned above.
 
 
 
PEABODY ENERGY CORPORATION
 
 
 
 
 
 
 
By:
     /s/ A. Verona Dorch
 
 
Name:
       A. Verona Dorch
 
 
Title:
      Executive VP and Chief Legal Officer



[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------






 
 
DISCOVERY CAPITAL MANAGEMENT
 
 
 
 
 
 
 
 
 
By:
/s/ Adam Schreck
 
 
 
 
Name: Adam Schreck
 
 
 
 
Title: General Counsel
 



 
 
 
                                           Notice Information:
20 Marshall Street, Suite 310
 
 
 
 
South Norfolk, CT 06854
 
 
 
 
aschreck@discap.com


 
 
 
 
Attention: Adam Schreck











































































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------






 
 
              BLUE TURTLE CAPITAL, LLC, a Delaware Limited
 
 
                   Liability Company
 
 
 
 
 
 
 
 
By:
/s/ Elliot Greenberg
 
 
 
 
Name: Elliot Greenberg
 
 
 
 
Title: Vice President
 





 
 
                   BLUE TURTLE CAPITAL LIMITED, a Cayman Islands
 
 
                    Limited Company
 
 
 
 
 
 
 
 
By:
/s/ Elliot Greenberg
 
 
 
 
Name: Elliot Greenberg
 
 
 
 
Title: Vice President
 







 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           Kramer Levin Naftalis & Frankel LLP
 
 
 
                                           1177 Avenue of the Americas
 
 
 
                                           New York, NY 10036
 
 
 
 
 
 
 
 
                                           Email:
 
 
 
                                           Keckstein@kramerlevin.com;
 
 
 
                                           SZide@kramerlevin.com;


 
 
 
                                           ADove@kramerlevin.com


 
 
 
 
 
 
 
 
                                           Attention:
 
 
 
                                           Kenneth H. Eckstein, Esq.


 
 
 
                                           Stephen D. Zide, Esq.,


 
 
 
                                           and Andrew M. Dove, Esq.





























[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------








 
 
                     AURELIUS CAPITAL MASTER, LTD.
 
 
                     By: Aurelius Capital Management, LP, solely as
 
 
                     investment manager and not in its individual capacity
 
 
 
 
 
 
 
 
By:
/s/ Dan Gropper
 
 
 
 
Name: Dan Gropper
 
 
 
 
Title: Managing Director
 





 
 
                    ACP MASTER, LTD.
 
 
                    By: Aurelius Capital Management, LP, solely as
 
 
                    investment manager and not in its individual capacity
 
 
 
 
 
 
 
 
By:
/s/ Dan Gropper
 
 
 
 
Name: Dan Gropper
 
 
 
 
Title: Managing Director
 







 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           Kramer Levin Naftalis & Frankel LLP
 
 
 
                                           1177 Avenue of the Americas
 
 
 
                                           New York, NY 10036
 
 
 
 
 
 
 
 
                                           Email:
 
 
 
                                           KEckstein@kramerlevin.com;
 
 
 
                                           SZide@kramerlevin.com;


 
 
 
                                           ADove@kramerlevin.com


 
 
 
 
 
 
 
 
                                           Attention:
 
 
 
                                           Kenneth H. Eckstein, Esq.


 
 
 
                                           Stephen D. Zide, Esq.,


 
 
 
                                           and Andrew M. Dove, Esq.























[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
    BlackHouse Master Fund LP
 
 
 
 
 
 
 
 
 
By:
/s/ Alfred J. Barbagallo
 
 
 
 
Name: Alfred J. Barbagallo
 
 
 
 
Title: Managing Director & General Counsel





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           40 West 57th Street, 25th Floor
 
 
 
                                           New York, NY 10019
 
 
 
                                           Compliance@pointstate.com
 
 
 
                                           Attention to: Alfred J. Barbagallo

































































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    Conflux Fund LP
 
 
 
 
 
 
 
 
 
By:
/s/ Alfred J. Barbagallo
 
 
 
 
Name: Alfred J. Barbagallo
 
 
 
 
Title: Managing Director & General Counsel





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           40 West 57th Street, 25th Floor
 
 
 
                                           New York, NY 10019
 
 
 
                                           Compliance@pointstate.com
 
 
 
                                           Attention to: Alfred J. Barbagallo

































































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    SteelMill Master Fund LP
 
 
 
 
 
 
 
 
 
By:
/s/ Alfred J. Barbagallo
 
 
 
 
Name: Alfred J. Barbagallo
 
 
 
 
Title: Managing Director & General Counsel





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           40 West 57th Street, 25th Floor
 
 
 
                                           New York, NY 10019
 
 
 
                                           Compliance@pointstate.com
 
 
 
                                           Attention to: Alfred J. Barbagallo

































































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    PointState Fund LP
 
 
 
 
 
 
 
 
 
By:
/s/ Alfred J. Barbagallo
 
 
 
 
Name: Alfred J. Barbagallo
 
 
 
 
Title: Managing Director & General Counsel





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           40 West 57th Street, 25th Floor
 
 
 
                                           New York, NY 10019
 
 
 
                                           Compliance@pointstate.com
 
 
 
                                           Attention to: Alfred J. Barbagallo

































































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    Boston Patriot Summer St. LLC
 
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser



























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    Contrarian EM SIF Master L.P.
 
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser



























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    Contrarian Emerging Markets, L.P.
 
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser



























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    Contrarian Advantage-B, LP
 
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser



























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    Contrarian Capital Trade Claims, L.P.
 
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser



























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    Contrarian Capital Senior Secured, L.P.
 
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser



























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    Contrarian Opportunity Fund, L.P.
 
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser



























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------








 
 
                    Contrarian Dome du Gouter Master Fund, LP
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser





























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    CCM Pension-B, L.L.C.
 
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser



























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------










 
 
                    Contrarian Capital Fund I, L.P.
 
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser



























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------








 
 
                    CCM Pension-A, L.L.C.
 
 
 
 
 
 
 
 
 
                        By: Contrarian Capital Management, L.L.C.,
 
 
                    as Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ Jon Bauer
 
 
 
 
Name: Jon Bauer
 
 
 
 
Title: Managing Member





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           411 West Putnam Avenue, Suite 425
 
 
 
                                           Greenwich, CT 06830
 
 
 
                                           jweisser@contrariancapital.com
 
 
 
                                           Attention to: Josh Weisser





























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------








 
 
                    Panning Master Fund, LP
 
 
 
 
 
 
 
 
 
                        By: Panning Capital Management, LP,
 
 
                    Its Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ William Kelly
 
 
 
 
Name: William Kelly
 
 
 
 
Title: Authorized Signatory





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           510 Madison Avenue, 23rd Floor
 
 
 
                                           New York, NY 10022
 
 
 
                                           rayan@panning.com
 
 
 
                                           Attention to: Rayan Joshi





























































[Signature Page to the Second Amendment to Private Placement Agreement]



--------------------------------------------------------------------------------








 
 
                    SOUTH DAKOTA INVESTMENT COUNCIL
 
 
 
 
 
 
 
 
By:
/s/ Matthew L. Clark
 
 
 
 
Name: Matthew L. Clark
 
 
 
 
Title: State Investment Officer





 
 
 
                                           Notice Information:
 
 
 
 
 
 
 
 
 
                                           South Dakota Investment Council
 
 
 
                                           4009 West 49th Street, Suite 300
 
 
 
                                           Sioux Falls, SD 57106-3784
 
 
 
                                           Tel: 605-362-2820
 
 
 
                                           Email: Laurie.Riss@state.sd.us
 
 
 
                                           Attn: A. Laurie Riss
 
 
 
 
 
 
 
 
 
 













[Signature Page to the Second Amendment to Private Placement Agreement]

